Title: Bernard Peyton to Thomas Jefferson, 19 March 1816
From: Peyton, Bernard
To: Jefferson, Thomas


          
            
              Dear Sir,
               Richd 19th March 1816
            
            Your favor of the 8th: Inst. came safe to hand and its contents noted—I lost no time after its rect in waiting on Mr Mordecai of whom you speak and found he had no Plaister of Parris on hand, those gentleman who have it aprehend a rise in the Article and hold theirs now at a much higher price than you seem to expect—it was not offerd to me either at Rockets or in Town at less than 12 and some as high as fourteen dollars, except the parcel I purchased which belongd to a House that has lately fail’d here and was compell’d to dispose of it—this I got at $11.50 immediately on the Basin; with respect to the quality I can say nothing as I am entirely unacquainted with the Article it has the appearance tho’ of Plaister generally—least it should not be of the description you wish I have reserved the right of taking any portion of the 8 Tons I may please,
            
            I have exerted myself for the last eight days to procure a conveyance for at least a part of it, and have found it impracticable to forward more than one Ton as yet altho’ there has been several Boats from Milton, their reluctance is so great to handle this article that they will not take it if they can possibly get any other Load—I succeeded yesterday in dispatching one Ton by a Mr Beck after much persuasion, beside paying him $4 in advance on a/c of the Freight which alone would induce him—
            You may rest assured Sir this Plaister has been procured at the very lowest possible price, to be convinced of this I examin’d every Vessel at Rockets and found there was none on Board and very litle on the Wharfs, at  & that held at the prices stated above—Should you be pleased with what I have sent be so good as to write me and the balance shall be forwarded as soon as it is possible, if not I will be governd by your future directions—it costs a dollar per Ton to bring it from Rockets to the Basin by the Drays, and the Boats will not go down—no other purchase can be made at up therre from 12½ to $13 per Ton on the Basin—
            I have waited on Mr Gibson two or three times with the hope of hearing of the arrival of your Corks from Norfolk but have been disappointed—they could not have been shpd from Norfolk so soon as you expected; so soon as they arrive I’ll see them myself put in the first stage
            I beg you will not consider the little offices I can perform for you here as troublesome, I assure you it affords me the utmost pleasure to have it in my power to be useful to you, when I can I pray you to command me fuly, I only regret I have not the ability at all times to execute your orders to your satisfaction—I can only renew the assurance of my best exertions— for the friendly recollections of you and your esteemd family please accept my thanks with an assurance that it is reciprocated on my part to its utmost extent—I am very respectfully Sir
            
              Your Obd: Hub: Servt:
              Bernard Peyton
            
          
          
            
              
                N.B.
                 Since writing the above I have prevaild on Mr Ruby to take a Ton of your Plaister which I presume will reach you as soon as this
              
            
            
              B.P.
            
          
        